712 N.W.2d 729 (2006)
474 Mich. 1134
Timothy HASSETT, John Doe, William Johnson, a/k/a "Golf Shoes" Johnson, and John Fruciano, Plaintiffs-Appellants,
v.
ARCHDIOCESE OF DETROIT, Defendant-Appellee.
Docket No. 130159. COA No. 261483.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the November 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.